Case 1:17-cv-04327-LLS-RWL Document 154 Filed 06/23/20 Page 1of 3

GUAGLARDI & MELITI, L.L.P.

; Atiorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELITI & ROCHELLE PARK, NJ 07662 FRANCES OLIVER &
TELEPHONE: 201-947-4100 VAN ogre A A
FACSIMILE: 201-947-1010 MYLES M MISSIRIAN ¢
FACSIMILE: 201-843-5302
+
111 MAIN STREET A NI@NY BAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-
VIA ECF Ci tare June 22, 2020

BGUAGLARDI@ADGMLAW.COM
Honorable Louis Stanton, U.S.D.J.. wessiTeE: www.ADGMLAW.COM

U.S. District Court of New York
United States Courthouse

500 Pearl Street,

New York, NY 10007

 

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Stanton:

Kindly accept the within opposition to Defendants’ objection to Magistrate Judge
Lehrburger’s (“Judge Lehrburger”) Order(s) dated June 8, 2020 and June 12, 2020 pursuant to Fed.
R. Civ. P. 72, on behalf of the Plaintiffs, Michael Dardashtian (“Plaintiff Dardashtian”),
individually and on behalf of Cooper Square Ventures, LLC (“CSV”), NDAP, LLC (“NDAP”) and
ChannelReply, LLC (“Plaintiff Companies”).

In sum, Defendants third request for the same relief seeks a post-deadline extension to serve
an expert report due to their failure to timely comply with discovery and the Scheduling Orders of
the Court in the first instance. Rather than seek an extension before the deadline elapsed (or advise
Plaintiffs of the need for one), Defendants made a knowing election to allow Plaintiffs to serve their
expert report in timely fashion, to see what Plaintiffs’ valuation expert’s report discloses, and then
seek permission after the deadline for an extension to submit a report of their own. Defendants
could have prepared and completed their expert report at any time prior to the Court’s deadlines and
extended deadlines, all of which were consented to by Defendants, but Defendant Gitman chose not
to. It is respectfully submitted that Defendants’ voluntary election not to retain or timely produce an
expert report does not support a disturbance of Judge Lehrburger’s Order. Plaintiffs are seeking to
bring this matter to a final resolution and Defendant Gitman has stalled and delayed those efforts in
every possible way, as further demonstrated in Defendants’ instant application.

For the reasons set forth below, Defendants’ request (1) fails to meet the “clearly erroneous”
standard, (2) fails to accurately cite to the record, and (3) is nothing short of a mere regurgitation of
the same arguments advanced by Defendants in their first two applications seeking the same relief.
Defendants’ application should respectfully be denied in its entirety.
Case 1:17-cv-04327-LLS-RWL Document 154 Filed 06/23/20 Page 2 of 3

L Judge Lehrburger’s Orders of June 8, 2020 and June 12, 2020 Were Not Erroneous
and Should Not Be Overturned

The Southern District has long recognized that “[p]retrial discovery motions are considered
nondispositive and are reviewed for clear error.” City of N.Y. v. FedEx Ground Package Sys., Inc.,
No.13 Civ. 9173 (ER), 2017 WL 633445, at *3 (S.D.N.Y. Feb. 14, 2017). “An order is clearly
erroneous if the reviewing court is ‘left with the definite and firm conviction that a mistake has been
committed.’” Lifeguard Licensing Corp. v. Ann Arbor TShirt Co., LLC, No. 15 Civ. 8459 (LGS),
2017 WL 3142072, at *1 (S.D.N.Y. July 24, 2017) (quoting Frydman v. Verschleiser, No. 14 Civ.
5903 (JGK), 2017 WL 1155919, at *2 (S.D.N.Y. Mar. 27, 2017); accord, e.g., Easley v. Cromartie,
532 U.S. 234, 242 (2001). “An order is contrary to law when it fails to apply or misapplies relevant
statutes, case law or rules of procedure.” Id. (citing Frydman, 2017 WL 1155919, at *2). “This is a
highly deferential standard, and ‘[t]he party seeking to overturn a magistrate judge’s decision thus
carries a heavy burden.’” FedEx Ground Package Sys., 2017 WL 633445, at *3 (citing U2 Home
Entm’t, Inc. v. Hong Wei Int’] Trading Inc., No. 04 Civ. 6189 (JFK), 2007 WL 2327068, at *1
(S.D.N.Y. Aug. 13, 2007); see also Infinity Headwear & Apparel, LLC v. Jay Franco & Sons, Inc.,
No. 15 Civ. 1259 (JPO), 2017 WL 3309724, at *7 (S.D.N.Y. Aug. 2, 2017) (“[Mlagistrate judges
are given ‘broad discretion in resolving nondispositive disputes and reversal is appropriate only if
their discretion is abused.’” (quoting Advanced Analytics, Inc. v. Citigroup Glob. Mkts., Inc., 301
F.R.D. 47, 50 (S.D.N.Y. 2014).

 

Judge Lehrburger’s So-Ordered denial of Defendants’ applications for the same relief
recognized that a,

“(Corporate valuation has been at issue in this case from the start. Defendants have no
legitimate excuse as to why they did not previously seek out and retain a valuation expert.
Moreover, the excuse offered, that an eleventh-hour attempt to retain an expert was
unsuccessful, was not raised in the prior letter briefing and in any event, does not establish
excusable neglect,” citing Pioneer Investment Services Co. v. Brunswick Associates Ltd.
Partnership, 507 U.S. 380 (1993); In re American Express Financial Advisors Securities
Litigation, 672 F.3d 113 (2d Cir. 2011).

Here, Defendants do not explain how Judge Lehrburger’s Order, which holds all parties
responsible to comply with the Scheduling Order(s) of the Court, Orders which Defendants
consented to, in any way meets the “clearly erroneous” standard. Judge Lehrburger did not fail to
apply or misapply relevant statutes, case law, or rules of procedure. None of Defendant Gitman’s
self-created problems justify a disturbance of Judge Lehrburger’s Order(s), or justify permitting
Defendants to continue to disregard the Court’s Orders and intentionally obfuscate and
unnecessarily delay this proceeding by seeking strategic advantage.

Defendants offer the Court a host of inconsistent excuses, all of which fail to provide any
definite and firm conviction that a mistake was made by Judge Lehrburger’s Order(s), including
Defendants’ primary contention that a “corporate valuation has not been at issue in this case until
Case 1:17-cv-04327-LLS-RWL Document 154 Filed 06/23/20 Page 3 of 3

the Plaintiffs filed their amended complaint setting forth new causes of action...” which is simply
untrue.! (Sim Obj. at p. 1) (Emphasis added).

As this Court is aware, on October 30, 2017, the matter was re-designated to Judge
Lehrburger for all remaining non-dispositive motions and disputes among the parties. However,
even prior to Judge Lehrburger’s involvement, the issue of retaining a valuation expert existed,
despite Defendants advising this Court to the contrary. By email dated October 18, 2017,
Defendants’ former counsel sought documents for review for valuation purposes by Defendants’
proffered expert, Mr. Shulman, who is the same expert that Defendants now say they first sought to
retain, almost three-years later because Plaintiffs’ filed their First Amended Complaint. Notably, in
that 2017 email, Defendants’ counsel stated that Mr. Gitman was prepared to engage Mr. Shulman
to “do a review of the books and records of CSV and its related entities and provide a valuation of
the company.” (Emphasis added). A true copy of Lindsay Ditlow’s email dated 10/18/17 is
attached as Exhibit A. If valuation was truly not an issue until after Plaintiffs’ First Amended
Complaint was filed on May 1, 2020, why did Defendants identify the same valuation expert in
2017?

Additionally, the parties have appeared for multiple in person and telephone conferences
before Judge Lehrburger where various methodologies for a valuation of the Plaintiff Companies
were addressed by Defendants. Defendants’ “eleventh-hour” fee dispute with the expert they
identified as their valuation expert in 2017 is not a basis to disregard the Court’s Orders.

Plaintiffs have expended considerable time and money since October, 2017 addressing each
and every request made by Defendants in hopes that the parties could resolve most, if not all of their
disputes before the Magistrate. Defendants never complained to this Court or the Magistrate, until
now, that they were unable to complete a valuation report for any reason. Defendants have had
continuing access to all of Plaintiff Companies’ records at all times relevant herein, and their
attempt to blame Plaintiffs, or their own expert, for their lack of diligence is illusory. Importantly,
as of September 30, 2019, Defendants further stipulated and agreed to relieve Plaintiffs’ from
continuing to host electronic discovery because Plaintiffs produced all electronic discovery.
Plaintiffs clearly have nothing to do with Defendants’ own strategic or disregard of the Scheduling
Order(s) of the Court.

Now that Defendants have completed their deposition of Plaintiffs’ expert on June 222020,
Plaintiffs respectfully request that a pre-motion telephone conference be scheduled for purposes of
filing dispositive motions, and for permission for Plaintiffs to file an application for counsel fees for
Defendants’ 3" bad faith application to this Court seeking the same relief.

 

Cc: All Counsel of Record (via ECF)

 

1 Plaintiffs’ First Amended Complaint was filed on May 1, 2020, a month before the May 30, 2020 deadline for expert
reports to be exchanged. Defendants cannot explain why they elected not to seek an extension before the deadline
elapsed or to submit their expert report during this time.

3
